Citation Nr: 0202849	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-05 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.

(The issues of entitlement to service connection for 
residuals of an eye injury and residuals of a head injury 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied service connection for 
schizoaffective disorder, residuals of an eye injury and 
residuals of a head injury.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of an eye 
injury and residuals of a head injury pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not show 
that the veteran's current schizoaffective disorder was 
present in service, manifest to a compensable degree within 
one year thereafter, or is related to his active service or 
any complaints, findings, symptoms, injuries or diagnoses 
noted in his service medical records.




CONCLUSION OF LAW

Service connection for schizoaffective disorder is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1112, 1113, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains that he incurred his current 
schizoaffective disorder in 1981 while on active duty.  He 
has not provided additional details concerning how it was 
incurred. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for the claimed disability, as well as the 
evidence of record, by the February 2001 statement of the 
case, as well as a February 2001 supplemental statement of 
the case.  The RO has obtained service medical records from 
an official source.  In March 2001 correspondence, the RO 
notified the veteran of the VCAA, the evidence it had, and 
the type of evidence needed to establish service connection.  
The RO informed the veteran of the type of information VA 
required so it could obtain additional evidence, and 
requested that he complete and return authorizations allowing 
VA to obtain outstanding medical records.  VA has conducted a 
relevant examination and obtained all available post-service 
VA treatment records.  VA scheduled a hearing before the 
undersigned Board member, but the veteran failed to report.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted a relevant examination and has obtained all 
pertinent records regarding the issue on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate this claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran's service medical records include a June 1984 
separation report of medical history documenting that the 
veteran denied all pertinent psychiatric complaints.  There 
was no physician's summary or elaboration of pertinent data.  
The report of the corresponding June 1984 separation medical 
examination indicates that the veteran was normal on 
psychiatric examination, and no defects or diagnoses were 
summarized.  The remainder of the veteran's service medical 
records are likewise negative for psychiatric complaints, 
findings, symptoms, or diagnoses.  

VA treatment reports document inpatient and outpatient 
treatment from 1998 through 2000 for psychiatric complaints.  
Diagnoses during this time include psychoneurosis; psychotic 
disorder, not otherwise specified; and chronic paranoid 
schizophrenia.  June 2000 treatment notes relate that the 
veteran believed his problems stemmed from the military, and 
said that his visual diagram had been present for about four 
to five years.  In October 2000, it was noted that the 
veteran said a lot of things happened while in the service.  
In December 2000, he said that his visual symptoms had begun 
about four years earlier. 

The report of an April 1999 VA mental examination indicates 
that the veteran was an inpatient at a VA psychiatric unit at 
that time.  He reported that his first VA hospitalization had 
occurred about 14 months earlier, and had been followed by VA 
outpatient treatment.  The veteran said that his initial 
hospitalization, and ensuing treatment, were precipitated by 
eye problems.  He described in delusional terms a diagram of 
cloud configurations that he said had been superimposed over 
his eyes for well over a year.  He said that it had really 
been present for three or four years but became more 
pronounced about one year ago.  The veteran went on about 
other somatic complaints involving his throat and jaw line 
that he said indicated that the government was bugging him.  
The veteran was noted to be clearly grossly psychotic at that 
time.  

The examiner noted that the veteran had last worked on a 
full-time basis around 1991, and expressed the opinion that 
the veteran was having psychiatric difficulties of a major 
sort long before he entered formal treatment.  The examiner 
also opined that although the veteran did not clearly specify 
that he also hallucinated, he believed that the veteran 
probably did and that some of his delusional beliefs about 
the diagram over his eyes, as well as some of his other 
somatic concerns, might have their origin in his having 
experienced auditory hallucinations pertaining to these 
subjects.  

Psychiatric examination results were provided in detail.  The 
examiner stated that no diagnostic tests were reviewed at 
present, and none were necessary for purposes of the current 
examination.  The Axis I diagnosis was schizoaffective 
disorder.  

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of 38 U.S.C.A. §§ 1110, 1131, and subject to 
the provisions of section 38 U.S.C.A. § 1113, in the case of 
any veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
and a chronic disease, including a psychosis, becomes 
manifest to a degree of ten percent or more within one year 
from the date of separation from such service, such disease 
shall be presumed to have been incurred in or aggravated by 
such service notwithstanding there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of 38 U.S.C.A. § 1112, 
has been suffered between the date of separation from service 
and the date of onset of any such diseases, or the disability 
is due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  38 
U.S.C.A. § 1113.

Based on a thorough review of the evidence of record the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for schizoaffective 
disorder.  The Board notes that there is clinical medical 
evidence that the veteran currently suffers from 
schizoaffective disorder.  However, the veteran's service 
medical records are entirely negative for pertinent 
complaints, findings, symptoms, or diagnoses.  There is no 
clinical evidence of manifestations of a psychiatric 
disability for many years post service.  Even the statements 
of medical history of record in this case, and provided in 
the context of treatment, do not place the onset of 
symptomatic manifestations of a psychiatric disability in 
service or within the presumptive period.  Moreover, there is 
no medical evidence showing a nexus or link between his 
current condition and his service, such as a medical opinion 
linking them.  Ideally, such an opinion would be based on a 
review of the record.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own vague assertions that his current schizoaffective 
disorder stemmed from his active service do not constitute 
competent medical evidence in support of his claim.  They 
carry no probative weight on the critical question in this 
matter of medical causation and etiology.

In fact, the competent medical evidence of record 
demonstrates that the veteran's schizoaffective disorder is 
not etiologically related to his service.  The competent 
medical evidence of record reveals that the veteran's 
schizoaffective disorder was not noted until nearly 15 years 
after service.  

The Board recognizes the opinion of the VA examiner that the 
veteran was having psychiatric difficulties of a major sort 
long before he entered formal treatment, along with the 
implication that the veteran's termination of full-time 
employment in 1991 was a consequence of these major 
psychiatric difficulties.  Even assuming that the veteran did 
suffer from schizoaffective disorder in 1991, this initial 
demonstration was still too remote from service to be 
considered etiologically related to service, given the 
absence of symptoms in service, any demonstration of 
continuity of symptomatology, or competent medical evidence 
showing a relationship between the veteran's service and that 
condition. 

Although the medical record does not contain a medical 
opinion as to any relationship between the veteran's 
currently diagnosed schizoaffective disorder and his service, 
the Board finds that a remand for such an opinion is not 
necessary.  The veteran's service medical records are 
negative for any complaints, findings, symptoms, or diagnoses 
pertinent to schizoaffective disorder or any other 
psychiatric disability.  There is affirmative evidence that 
his psychiatric status was normal at the time of separation 
from service.  The veteran has not even alleged any medical 
treatment for a psychiatric disability or its manifestations 
for many years post service.  An additional VA examination or 
opinion would not change this fact.  Further, without any 
relevant complaints, findings, symptoms, or diagnoses noted 
in the veteran's service medical records or for many years 
post service, any current nexus opinion would be speculative 
or based on the veteran's own history unsupported by or 
contradicted by the contemporaneous records.  As such, any 
nexus opinion would lack probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 
Vet. App. 474 (1993).  As there exists no reasonable 
possibility that an additional VA examination or opinion 
would aid in substantiating the veteran's claim, no 
additional development is required.  Veterans Claims 
Assistance Act of 2000.


ORDER

Entitlement to service connection for schizoaffective 
disorder is denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

